Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshin et al. (US 20130083851 A1).
Re claim 1, Alshin discloses a video decoding method comprising:
obtaining, from a bitstream, motion prediction mode information regarding a current block in a current picture (Alshin: Fig. 23, step 2310);
when the obtained motion prediction mode information indicates a bi-directional motion prediction mode, obtaining, from the bitstream, a first motion vector and a second motion vector, wherein the first motion vector indicates a first reference block of the current block in a first reference picture, and the second motion vector indicates a second reference block of the current block in a second reference picture (Alshin: Fig. 23, step 2320);
obtaining a parameter related to pixel group unit motion compensation of the current block, based on at least one of information of the parameter related to the pixel group unit motion compensation obtained from the bitstream and a parameter related to an image including the current picture (Alshin: Fig. 23, step 2340; paragraph [0164], pixel unit motion compensator 1420 additionally performs pixel unit 
generating a prediction block of the current block by performing, with respect to the current block, block unit motion compensation based on the first motion vector and the second motion vector and performing the pixel group unit motion compensation based on the parameter related to the pixel group unit motion compensation (Alshin: Fig. 23, step 2350);
obtaining a residual block of the current block from the bitstream (Alshin: paragraph [0228], bi-directional motion prediction value of the current block is added to a residual value of the current block, which is extracted from the bitstream and decoded, to restore the current block); and
reconstructing the current block based on the prediction block and the residual block (Alshin: paragraph [0228], bi-directional motion prediction value of the current block is added to a residual value of the current block, which is extracted from the bitstream and decoded, to restore the current block),
wherein a pixel group comprises at least one pixel (Alshin: paragraph [0164], pixel unit motion compensator 1420 additionally performs pixel unit motion compensation on each pixel of the current block that is bi-directionally motion compensated in a block unit; paragraph [0221], pixel unit motion compensator 2220 performs the same operations as the pixel unit motion compensator 1420 of FIG. 14).
Claim 7 recites the corresponding decoding apparatus for implementing the decoding method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 7.  Accordingly, claim 7 has been analyzed and rejected with respect to claim 1 above.
Claim 13 recites the corresponding encoding method for encoding a bitstream to be decoded by the decoding method of claim 1.  Encoding and decoding are recognized in the art to be inverse operations.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 13.  Additionally, Alshin discloses an encoding apparatus (Alshin: Fig. 4) and encoding method (Alshin: Fig. 21).  Accordingly, claim 13 has been analyzed and rejected with respect to claim 1 above.
Claim 15 recites a computer-readable recording medium having recorded thereon a
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alshin et al. (US 20130083851 A1) in view of Chen et al. (US 20180192072 A1).
Re claim 3, Chen does not specifically disclose that 
the obtaining of the parameter related to the pixel group unit motion compensation comprises obtaining a shift value for de-scaling after an interpolation operation or a gradient operation, based on at least one of a bit depth of a sample, an input range of a filter used for the interpolation operation or the gradient operation, and a coefficient of the filter, and
the generating of the prediction block of the current block comprises performing the de-scaling after the interpolation operation or the gradient operation with respect to a pixel included in the first reference block and the second reference block by using the shift value for de-scaling.
However, Chen discloses, in case of horizontal gradient ∂I/∂x signal first interpolated vertically using BIOfilterS corresponding to the fractional position fracY with de-scaling shift d-8, then gradient filter BIOfilterG is applied in horizontal direction corresponding to the fractional position fracX with de-scaling shift by 18-d (Chen: paragraph [0109]).  In case of vertical gradient ∂I/∂y first gradient filter is applied 
Re claim 4, Alshin does not specifically disclose that 
the obtaining of the parameter related to the pixel group unit motion compensation comprises obtaining a regularization parameter related to a displacement vector per unit time in a horizontal or vertical direction, based on at least one of information which is obtained from the bitstream and is about a parameter related to the displacement vector per unit time in the horizontal or vertical direction, a bit depth of a sample, a size of a group of picture (GOP), a motion vector, a parameter related to a temporal distance between a reference picture and the current picture, a frame rate, a setting parameter related to an encoding prediction structure, and a prediction direction, and
the generating of the prediction block of the current block comprises determining, based on the regularization parameter related to the displacement vector per unit time in the horizontal or vertical direction, the displacement vector per unit time in the horizontal or vertical direction by using a gradient value of pixels in a first window having a certain size and including a first pixel group included in the first reference block, a gradient value of pixels in a second window having a certain size and including a second pixel group included in the second reference block, pixel values of the pixels in the first window, and pixel values of the pixels in the second window.
However, Chen discloses that, In order to avoid division by zero or very small value, regularization parameters r and m are introduced (Chen: paragraph [0106]).  In case of horizontal gradient ∂I/∂x signal first interpolated vertically using BIOfilterS corresponding to the fractional position fracY with de-scaling shift d-8, then gradient filter BIOfilterG is applied in horizontal direction corresponding to the fractional position fracX with de-scaling shift by 18-d (Chen: paragraph [0109]).  In 
Re claim 5, Alshin does not specifically disclose that the obtaining of the parameter related to the pixel group unit motion compensation comprises:
obtaining a parameter related to a size of a window used to calculate a displacement vector per unit time, based on at least one of information about a window size obtained from the bitstream, a hierarchy depth of a picture, a size of a GOP, an image resolution, a parameter related to a temporal distance between a reference picture and the current picture, a frame rate, a motion vector, a setting parameter related to an encoding prediction structure, and a prediction direction, and
the generating of the prediction block of the current block comprises determining, based on the parameter related to the size of the window, a displacement vector per unit time in a horizontal or vertical direction by using a gradient value of pixels in a first window having a certain size and including a first pixel group included in the first reference block, a gradient value of pixels in a second window having a certain size and including a second pixel group included in the second reference block, pixel values of the pixels in the first window, and pixel values of the pixels in the second window.
However, Chen discloses that gradient calculations incorporate a window size (Chen: paragraphs [0109]-[0127]).  Since Alshin and Chen relate to video coding using gradients, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the de-scaling shift of Chen with the system of Alshin in order to improve bi-directional optical flow (BIO) video coding techniques by determining when and whether to perform BIO when predicting blocks of video data, e.g., during motion compensation (Chen: paragraph [0032]).
Claim 9 has been analyzed and rejected with respect to claim 3 above.
Claim 10 has been analyzed and rejected with respect to claim 4 above.
Claim 11 has been analyzed and rejected with respect to claim 5 above.

Allowable Subject Matter
Claims 2, 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482